NOTICE OF ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

EXAMINER’S AMENDMENT
Authorization for this examiner's amendment was given in an interview with Sang Yoon Kang (Reg. 75,762) on 02/23/2022.

The application has been amended as follows:

Claim 3 has been amended as follows:
On line 10, “two sides of the body” has been amended to ---the two sides of the body---

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claim 1.
“wherein the plurality of first folding grooves and the inclined surface are configured to reduce a load generated on the two sides of the body when the body is 

The prior art of record of Ahn (KR 1701411) fails to teach or render obvious a hand gripper for a baseball player wherein the plurality of first folding grooves and the inclined surface are configured to reduce a load generated on the two sides of the body when the body is bent in a direction in which the upper end and the lower end of the body come into contact with each other. 

Further, Bailey (US 2017/0347727 A1) teaches a gripping aid to improve the hand-to-handle interface. Bailey fails to teach a hand gripper for a baseball player wherein the plurality of first folding grooves and the inclined surface are configured to reduce a load generated on the two sides of the body when the body is bent in a direction in which the upper end and the lower end of the body come into contact with each other.

Further, Roy (US 2017/0361184) teaches a sports equipment grip apparatus having a grip member having a side wall, a lengthwise opening disposed between a first end and a second end. Roy fails to teach a hand gripper for a baseball player wherein the plurality of first folding grooves and the inclined surface are configured to reduce a load generated on the two sides of the body when the body is bent in a direction in which the upper end and the lower end of the body come into contact with each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO N DO/Examiner, Art Unit 3784                       
/Megan Anderson/Primary Examiner, Art Unit 3784